Plaintiff in error, Wade Foreman, was convicted in the county court of Okmulgee county of the crime of unlawfully selling certain intoxicating liquor, and his punishment fixed at a fine of $200, and imprisonment in the county jail for a period of 60 days. From this judgment he has appealed.
No brief has been filed on behalf of the plaintiff in error, but when the case was called for oral argument, counsel for plaintiff in error appeared in open court, and stated that the appeal was taken solely because there was no evidence to support the conviction. We have carefully examined the evidence in this respect, and find the positive *Page 532 
testimony of two witnesses to the effect that the plaintiff in error made the particular sale alleged in the information. These witnesses are corroborated by the sheriff and a deputy sheriff of Okmulgee county, who saw them go into plaintiff in error's place of business about 10 o'clock one night, and in a short time come out from such place of business. One of the witnesses was then searched by the sheriff, and a half pint of whisky found on his person. The plaintiff in error claimed that he was at home sick at the time of the alleged sale, but the testimony in support of his alibi lacks that quality which would convince a person of ordinary intelligence of its truthfulness. The trial judge, in his rulings upon the admission and rejection of evidence, and in the instructions given, was very favorable to the plaintiff.
There is no error in the record which would justify the court in reversing the judgment, and the same is affirmed.